Motion to dismiss appeals and cross appeals taken by defendants-appellants granted and those appeals dismissed, without costs, upon the grounds that (1) said defendants did not appeal to the Appellate Division from the judgment of the Supreme Court, Kings County, dated January 12,1968, and (2) the order affirming the six orders of the Supreme Court, Kings County, dated April 17, 1968, denying motions to vacate and to reargue, is not final within the meaning of the Constitution; without prejudice, however, to a motion by defendants-appellants, if they be so advised, to intervene as parties on the appeal taken by the plaintiff.